Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently no generic claims are recognized to the following disclosed patentably distinct species: 
Species 1, Figs.1A, Fig. 1B: disclose an embodiment of a top view of the circuit structure 100 according to an embodiment of the present invention, and FIG. 1B illustrates a cross-sectional view of the circuit structure 100 of FIG. 1A along a direction 1B-1B′.

Species 2, Figs.2, illustrates a partial cross-sectional view of a circuit structure 200 according to another embodiment of the invention. 

Species 3, Fig. 3:  illustrates a partial cross-sectional view of a circuit structure 300 according to another embodiment of the invention.

Species 4, FIG. 5 illustrates a partial cross-sectional view of a circuit structure 500 according to another embodiment of the invention.


Species 5, FIG. 6 illustrates a partial cross-sectional view of a circuit structure 600 according to another embodiment of the invention.

Species 6, FIG. 7 illustrates a partial cross-sectional view of a circuit structure 700 according to another embodiment of the invention.

Species 7, FIG. 8 illustrates a partial cross-sectional view of a circuit structure 800 according to another embodiment of the invention. 

Species 8, FIG. 9 illustrates a partial cross-sectional view of a circuit structure 900 according to another embodiment of the invention. 
 

Species 9, 9B disclose an embodiment of the touch sensing electrode disposed out of the encapsulation layer and the force sensing electrode disposed under the touch sensing electrode in the laminated structure of the out-cell touch panel.

Species 10, 9C disclose an embodiment the touch sensing electrode disposed within the encapsulation layer and the force sensing electrode disposed under the touch sensing electrode in the laminated structure of the in-cell touch panel.

Species 11, 10A disclose an embodiment of laminated structure of capacitive force sensing touch panel. 



Species 12, 12A disclose another embodiment of laminated structure of the capacitive force sensing touch panel. 
  

Species 13, 13A-13D disclose timing diagrams of the touch sensing driving and force sensing driving of the capacitive force sensing touch panel in different embodiments timing diagrams of the touch sensing driving and force sensing driving of the capacitive force sensing touch panel in different embodiments

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on Monday to Friday: 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/
Primary Examiner, Art Unit 2625